Citation Nr: 1444170	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to a higher initial disability rating for diabetic neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial disability rating for diabetic neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the RO that granted service connection for diabetic neuropathy of the right upper extremity and for diabetic neuropathy of the left upper extremity-each evaluated as 10 percent disabling effective June 19, 2008.  The Veteran timely appealed for higher initial ratings.

In August 2013, the Board remanded the matters for additional development. Due to a change in the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Washington, DC.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU recently has been denied by the RO in July 2009; and the Veteran has not initiated an appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that his service-connected diabetic neuropathy of the right upper extremity and the diabetic neuropathy of the left upper extremity are more severe than currently rated, and warrant higher initial disability ratings. 

It appears that the Veteran has moved his residency at least twice since filing his original claim for service connection; and that he already was residing in Washington, DC, at the time of the last examination scheduled for Wilmington, Delaware, in September 2013.  Further, the Veteran may not have received actual notice at his current address, of the date, time, and place of VA examinations.   Under these circumstances, he should be afforded another opportunity to report for VA examinations.  

The Board cautions the Veteran concerning his responsibility to cooperate with VA in these matters.  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that the Veteran's responsibility of cooperating in the development of his claims includes reporting for and cooperating during the course of a VA examination.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims folder, VA treatment records for diabetic neuropathy of the right upper extremity and for diabetic neuropathy of the left upper extremity, dated from October 2013 to present.  

2. Furnish to the Veteran a letter providing timely notification regarding the date, time, and place of the rescheduled VA examination.  The letter should be sent to the Veteran's current address, as identified by him in the Report of General Information, dated in September 2013.  A copy must be included in the electronic claims file.

3. Schedule the Veteran for a VA neurological examination to determine the nature and extent of any diabetic neuropathy of each upper extremity. The electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  The examination may include nerve conduction velocity and electromyographic studies, if indicated, and any other indicated test or study. 

The examiner should identify all current neurological symptoms associated with the service-connected diabetic neuropathy of each upper extremity. The examiner should specify the nerves involved, note whether there is associated atrophy, or weakness; and express an opinion as to the severity of the disability for each nerve involved. 

The examiner should express an opinion as to whether there is severe painful motion or weakness associated with the Veteran's service-connected diabetic neuropathy of each upper extremity (versus other causes).  The examiner should opine as to whether the affected joints exhibit weakened movement, excess fatigability, or incoordination; and whether the service-connected disabilities significantly limit functional ability during flare-ups or when the affected joints are used repeatedly over a period of time.  The examiner should describe any loss of use of the Veteran's upper extremities.  

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the service-connected diabetic neuropathy of each upper extremity, from those associated with other disability.  These specific findings are needed to rate each of the Veteran's disabilities in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.  
4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria; and stage ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  Consideration should also specifically be given to the holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) as it relates to the Veteran's reported symptoms of pain.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

